DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 6 June 2022 have been fully considered but they are not persuasive. 
Applicant asserts, on page 5 of Remarks, that “with respect to independent Claim 1, the Examiner has relied on Paragraphs [0015], [0036], and [0037] of the Pounds reference to make a prior art showing of applicant’s claimed technique “wherein the base station is configured to retrieve a first contact list from the first mobile telephone, and is configured to send information from the first contact list to a memory.” Applicant respectfully notes that the above excerpts from Pounds disclose that “user devices... can include any device capable of receiving and providing information to a user such as handsets... (e.g. cordless telephones)” (Paragraph [0015] — emphasis added). The excerpts from Pounds further disclose that “the user can update the network based phone book data through the user device,” where “the user may access an ‘add phone data’ page on the user device” and “[t]he user device... may then communicate with the base station... to request the required data entry page data” (Paragraph [0037] — emphasis added). However, requesting a data entry page from a base station, where the data entry page is used to manually enter data to a network-based phone book, as in Pounds, fails to teach a technique “wherein the base station is configured to retrieve a first contact list from the first mobile telephone, and is configured to send information from the first contact list to a memory” (emphasis added), as claimed by applicant. More specifically, Pounds only teaches that a request for a data entry page is received from a user device, which does not teach that “the base station is configured to retrieve a first contact list from the first mobile telephone” (emphasis added), as specifically claimed by applicant.”
	Paragraph [0037] of Pounds reads:  “the user can update the network based phone book data through the user device 012. For example, the user may access an "add phone data" page on the user device 102. The user device 102 may then communicate with the base station 100 to request the required data entry page data. Upon receiving the latter request, the user device 102 may communicate data entry input to the base station 100. The base station 100 typically packages the data within an ASCP message and sends it to the gateway 304 via the application delivery engine 302. The gateway 304 can translate the data into a preferred format and can store it in the network phone address book.” [emphasis added].  Clearly, Pounds discloses that the base station provides a data entry page to the user device, so that the user of said user device is able to enter phone book data through said user device, whereupon said user device sends this phone book data to the base station (which constitutes a retrieval by said base station), which in turn sends this data to a gateway (which corresponds to the claimed “a memory”). 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,887,732. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,887,732 with obvious wording variations. Take an example of comparing independent claim 1 of the pending application and claim 1 of U.S. Patent No. 10,887,732:

Pending Application 17/108,946
U.S. Patent No. 10,887,732
“A system, comprising:”
“A system, comprising:”
“a base station comprising:”
“a base station capable of being connected to at least one handset, the base station comprising:”
“a first communication port configured to create a wireless connection to a first mobile telephone via Bluetooth;”
“a first communication port configured to create a wireless connection to a first mobile telephone and a second mobile telephone via Bluetooth,”
“and a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network;”
“a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network;”
“wherein the base station is configured to retrieve a first contact list from the first mobile telephone, and is configured to send information from the first contact list to a memory.”
“wherein the base station is configured to retrieve a first contact list from the first mobile telephone and a second contact list from the second mobile telephone, and is configured to send information from the first contact list and the second contact list to a memory;”


	Claim 1 of the instant application 17/108,946 encompass the same subject matter as claim 1 of U.S. Patent No. 10,887,732.
	Claim 2 recites “The system of claim 1, wherein the base station is further configured to show a signal strength of a mobile network, a time of day, and a current date on a display of the base station.” which corresponds to claim 3 of U.S. Patent No. 10,887,732.
	Claim 3 recites “The system of claim 1, wherein the base station is further configured to output on a display an amount of battery life remaining for the first mobile telephone.” which corresponds to claim 4 of U.S. Patent No. 10,887,732.
	Claim 4 recites “The system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a GSM network.” which corresponds to claim 5 of U.S. Patent No. 10,887,732.
	Claim 5 recites “The system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a CDMA network.” which corresponds to claim 5 of U.S. Patent No. 10,887,732.
	Claim 6 recites “The system of claim 1, wherein the base station is configured to pass an outgoing call to the first mobile telephone.” which corresponds to claim 1 of U.S. Patent No. 10,887,732.
	Claim 7 recites “The system of claim 1, wherein the base station is configured to pass an outgoing call to the first mobile telephone in response to recognizing the wireless connection to the first mobile telephone via Bluetooth.” which corresponds to claim 1 of U.S. Patent No. 10,887,732.
	Claim 8 recites “The system of claim 1, wherein at least one handset is linked to the base station via a hardwired link.” which corresponds to claim 2 of U.S. Patent No. 10,887,732.

4.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,785,612. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,785,612 with obvious wording variations. Take an example of comparing independent claim 1 of the pending application and claim 1 of U.S. Patent No. 10,785,612:

Pending Application 17/108,946
U.S. Patent No. 10,785,612
“A system, comprising:”
“A system, comprising:”
“a base station comprising:”
“a base station wirelessly capable of being connected to a first handset and a second handset, the base station comprising:”
“a first communication port configured to create a wireless connection to a first mobile telephone via Bluetooth;”
“a first communication port configured to create a wireless connection to a first mobile telephone and a second mobile telephone via Bluetooth,”
“and a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network;”
“a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network;”
“wherein the base station is configured to retrieve a first contact list from the first mobile telephone, and is configured to send information from the first contact list to a memory.”
“wherein the base station is configured to retrieve a first contact list from the first mobile telephone and a second contact list from the second mobile telephone, and is configured to send information from the first contact list and the second contact list to a memory of the first handset and the second handset;”


	Claim 1 of the instant application 17/108,946 encompass the same subject matter as claim 1 of U.S. Patent No. 10,785,612.
	Claim 2 recites “The system of claim 1, wherein the base station is further configured to show a signal strength of a mobile network, a time of day, and a current date on a display of the base station.” which corresponds to claim 3 of U.S. Patent No. 10,785,612.
	Claim 3 recites “The system of claim 1, wherein the base station is further configured to output on a display an amount of battery life remaining for the first mobile telephone.” which corresponds to claim 4 of U.S. Patent No. 10,785,612.
	Claim 4 recites “The system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a GSM network.” which corresponds to claim 5 of U.S. Patent No. 10,785,612.
	Claim 5 recites “The system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a CDMA network.” which corresponds to claim 5 of U.S. Patent No. 10,785,612.
	Claim 6 recites “The system of claim 1, wherein the base station is configured to pass an outgoing call to the first mobile telephone.” which corresponds to claim 1 of U.S. Patent No. 10,785,612.
	Claim 7 recites “The system of claim 1, wherein the base station is configured to pass an outgoing call to the first mobile telephone in response to recognizing the wireless connection to the first mobile telephone via Bluetooth.” which corresponds to claim 1 of U.S. Patent No. 10,785,612.
	
5.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,681,507 in view of Gnuschke et al., U.S. Patent Application Publication 2005/0130585 (hereinafter Gnuschke). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,681,507 with obvious wording variations. Take an example of comparing independent claim 1 of the pending application and claim 1 of U.S. Patent No. 10,681,507:

Pending Application 17/108,946
U.S. Patent No. 10,681,507
“A system, comprising:”
“A system, comprising:”
“a base station comprising:”
“a base station wirelessly connected to a first handset and a second handset, the base station comprising:”
“a first communication port configured to create a wireless connection to a first mobile telephone via Bluetooth;”
“a first communication port configured to create a wireless connection to a first mobile telephone and a second mobile telephone via Bluetooth,”
“and a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network;”

“wherein the base station is configured to retrieve a first contact list from the first mobile telephone, and is configured to send information from the first contact list to a memory.”
“wherein the base station is configured to retrieve a first contact list from the first mobile telephone and a second contact list from the second mobile telephone, and is configured to send information from the first contact list and the second contact list to a memory of the first handset and the second handset;”


	Claim 1 of the instant application 17/108,946 encompass the same subject matter as claim 1 of U.S. Patent No. 10,681,507, except the instant application recites “and a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network;”.  Gnuschke discloses this limitation (a personal base station (PBS) has a VoIP (Voice over IP) connection via a cable modem, according to [0039], [0045]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,681,507 with Gnuschke to arrive at claim 1 of the instant application in order to facilitate IP services subscribed to by the user (Gnuschke:  [0039]).
	Claim 2 recites “The system of claim 1, wherein the base station is further configured to show a signal strength of a mobile network, a time of day, and a current date on a display of the base station.” which corresponds to claim 3 of U.S. Patent No. 10,681,507.
	Claim 3 recites “The system of claim 1, wherein the base station is further configured to output on a display an amount of battery life remaining for the first mobile telephone.” which corresponds to claim 4 of U.S. Patent No. 10,681,507.
	Claim 4 recites “The system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a GSM network.” which corresponds to claim 5 of U.S. Patent No. 10,681,507.
	Claim 5 recites “The system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a CDMA network.” which corresponds to claim 5 of U.S. Patent No. 10,681,507.
	Claim 6 recites “The system of claim 1, wherein the base station is configured to pass an outgoing call to the first mobile telephone.” which corresponds to claim 1 of U.S. Patent No. 10,681,507.
	Claim 7 recites “The system of claim 1, wherein the base station is configured to pass an outgoing call to the first mobile telephone in response to recognizing the wireless connection to the first mobile telephone via Bluetooth.” which corresponds to claim 1 of U.S. Patent No. 10,681,507.

6.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,555,137 in view of Gnuschke. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,555,137 with obvious wording variations. Take an example of comparing independent claim 1 of the pending application and claim 1 of U.S. Patent No. 10,555,137:

Pending Application 17/108,946
U.S. Patent No. 10,555,137
“A system, comprising:”
“A system, comprising:”
“a base station comprising:”
“a base station wirelessly connected to a first handset and a second handset, the base station comprising:”
“a first communication port configured to create a wireless connection to a first mobile telephone via Bluetooth;”
“a first communication port configured to create a wireless connection to a first mobile telephone and a second mobile telephone via Bluetooth,”
“and a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network;”

“wherein the base station is configured to retrieve a first contact list from the first mobile telephone, and is configured to send information from the first contact list to a memory.”
“wherein the base station retrieves a first contact list from the first mobile telephone and a second contact list from the second mobile telephone, and sends information from the first contact list and the second contact list to a memory of the first handset and the second handset;”


	Claim 1 of the instant application 17/108,946 encompass the same subject matter as claim 1 of U.S. Patent No. 10,555,137, except the instant application recites “and a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network;”.  Gnuschke discloses this limitation (a personal base station (PBS) has a VoIP (Voice over IP) connection via a cable modem, according to [0039], [0045]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,555,137 with Gnuschke to arrive at claim 1 of the instant application in order to facilitate IP services subscribed to by the user (Gnuschke:  [0039]).
	Claim 2 recites “The system of claim 1, wherein the base station is further configured to show a signal strength of a mobile network, a time of day, and a current date on a display of the base station.” which corresponds to claim 3 of U.S. Patent No. 10,555,137.
	Claim 3 recites “The system of claim 1, wherein the base station is further configured to output on a display an amount of battery life remaining for the first mobile telephone.” which corresponds to claim 4 of U.S. Patent No. 10,555,137.
	Claim 4 recites “The system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a GSM network.” which corresponds to claim 5 of U.S. Patent No. 10,555,137.
	Claim 5 recites “The system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a CDMA network.” which corresponds to claim 5 of U.S. Patent No. 10,555,137.
	Claim 6 recites “The system of claim 1, wherein the base station is configured to pass an outgoing call to the first mobile telephone.” which corresponds to claim 1 of U.S. Patent No. 10,555,137.
	Claim 7 recites “The system of claim 1, wherein the base station is configured to pass an outgoing call to the first mobile telephone in response to recognizing the wireless connection to the first mobile telephone via Bluetooth.” which corresponds to claim 1 of U.S. Patent No. 10,555,137.

7.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,536,990 in view of Gnuschke. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,536,990 with obvious wording variations. Take an example of comparing independent claim 1 of the pending application and claim 1 of U.S. Patent No. 10,536,990:

Pending Application 17/108,946
U.S. Patent No. 10,536,990
“A system, comprising:”
“A system, comprising:”
“a base station comprising:”
“a base station wirelessly connected to a first handset and a second handset, the base station comprising:”
“a first communication port configured to create a wireless connection to a first mobile telephone via Bluetooth;”
“a first communication port configured to create a wireless connection to a first mobile telephone and a second mobile telephone via Bluetooth,”
“and a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network;”

“wherein the base station is configured to retrieve a first contact list from the first mobile telephone, and is configured to send information from the first contact list to a memory.”
“wherein the base station retrieves a first contact list from the first mobile telephone and a second contact list from the second mobile telephone, and sends information from the first contact list and the second contact list to a memory of the first handset and the second handset;”


	Claim 1 of the instant application 17/108,946 encompass the same subject matter as claim 1 of U.S. Patent No. 10,536,990, except the instant application recites “and a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network;”.  Gnuschke discloses this limitation (a personal base station (PBS) has a VoIP (Voice over IP) connection via a cable modem, according to [0039], [0045]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,536,990 with Gnuschke to arrive at claim 1 of the instant application in order to facilitate IP services subscribed to by the user (Gnuschke:  [0039]).
	Claim 2 recites “The system of claim 1, wherein the base station is further configured to show a signal strength of a mobile network, a time of day, and a current date on a display of the base station.” which corresponds to claim 3 of U.S. Patent No. 10,536,990.
	Claim 3 recites “The system of claim 1, wherein the base station is further configured to output on a display an amount of battery life remaining for the first mobile telephone.” which corresponds to claim 4 of U.S. Patent No. 10,536,990.
	Claim 4 recites “The system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a GSM network.” which corresponds to claim 1 of U.S. Patent No. 10,536,990.
	Claim 5 recites “The system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a CDMA network.” which corresponds to claim 1 of U.S. Patent No. 10,536,990.
	Claim 6 recites “The system of claim 1, wherein the base station is configured to pass an outgoing call to the first mobile telephone.” which corresponds to claim 1 of U.S. Patent No. 10,536,990.
	Claim 7 recites “The system of claim 1, wherein the base station is configured to pass an outgoing call to the first mobile telephone in response to recognizing the wireless connection to the first mobile telephone via Bluetooth.” which corresponds to claim 1 of U.S. Patent No. 10,536,990.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gnuschke in view of Pounds et al., U.S. Patent Application Publication 2006/0015556 (hereinafter Pounds).
	Regarding claim 1, Gnuschke discloses a system (disclosed is a system, according to [0036], Fig. 3 [element 300]), comprising: 
	a base station (disclosed is a personal base station (PBS), according to [0012], [0036], Fig. 3 [element 302]) comprising: 
	a first communication port configured to create a wireless connection to a first mobile telephone via Bluetooth (the PBS communicates with a mobile phone via Bluetooth, according to [0054]); and 
a second communication port configured to create a voice over internet protocol (VOIP) connection to a first telephone network (the personal base station (PBS) has a VoIP (Voice over IP) connection via a cable modem, according to [0039], [0045]).
	Gnuschke does not expressly disclose that the base station is configured to retrieve a first contact list from the first mobile telephone, and is configured to send information from the first contact list to a memory.
	Pounds discloses that the base station is configured to retrieve a first contact list from the first mobile telephone, and is configured to send information from the first contact list to a memory (a user device (which may be a cordless telephone, according to [0015]) requests current phone book data from a base station, whereby the user of said user device updates this phone book data, and transmits the corresponding information back to said base station, which then sends this information to a gateway to be stored, according to [0036]-[0037]).
	At the time that the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Gnuschke with Pounds such that the base station is configured to retrieve a first contact list from the first mobile telephone, and is configured to send information from the first contact list to a memory.
	One of ordinary skill in the art would have been motivated to make this modification in order to extend the functionality of a cordless telephone handset (Pounds:  [0006]).
	Regarding claim 4, the combination of Gnuschke and Pounds discloses all the limitations of claim 1.  Additionally, Gnuschke discloses that the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a GSM network (the mobile phone’s subscriber identity module (SIM) is compatible with GSM networks, according to [0032]-[0033]).
	Regarding claim 5, the combination of Gnuschke and Pounds discloses all the limitations of claim 1.  Additionally, Gnuschke discloses that system of claim 1, wherein the first mobile telephone uses a first mobile telephone network, and the first mobile telephone network is a CDMA network (the mobile phone’s subscriber identity module (SIM) is compatible with CDMA networks, according to [0032]-[0033]).

12.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gnuschke in view of Pounds as applied to claim 1 above, further in view of King, U.S. Patent Application Publication 2007/0135120 (hereinafter King), further in view of Vaghi et al., U.S. Patent No. 7,437,148 (hereinafter Vaghi).
	Regarding claim 2, the combination of Gnuschke and Pounds discloses all the limitations of claim 1.
	Neither Gnuschke nor Pounds expressly discloses that the base station is further configured to show a signal strength of a mobile network, a time of day, and a current date on a display of the base station.
	King discloses that the base station is further configured to show a signal strength of a mobile network (a base interface unit displays, using an LED bar display, the radio signal strength of a cellular network, according to [0088]- [0093], Fig. 3 [element 74]).
	At the time that the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Gnuschke as modified by Pounds with King such that the base station is further configured to show a signal strength of a mobile network, a time of day, and a current date on a display of the base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate high data rates for a fixed cellular terminal (King: [0005]-[0010]).
	Neither Gnuschke, Pounds, nor King expressly discloses that the base station is further configured to show a time of day, and a current date on a display of the base station.
	Vaghi discloses that the base station is further configured to show a time of day, and a current date on a display of the base station (an interface box for wireless phones (which constitutes a base station) comprises a display that displays the date and time, according to column 12 lines 11-21 and column 13 lines 1-7). 
	At the time that the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Gnuschke as modified by Pounds as modified by King with Vaghi such that the base station is further configured to show a time of day, and a current date on a display of the base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to determine the amount of time that's elapsed since a missed call.

13.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gnuschke in view of Pounds as applied to claim 1 above, further in view of Ponnangath, U.S. Patent No. 8,494,478 (hereinafter Ponnangath).
	Regarding claim 3, the combination of Gnuschke and Pounds discloses all the limitations of claim 1.
	Neither Gnuschke nor Pounds expressly discloses that the base station is further configured to output on a display an amount of battery life remaining for the first mobile telephone.
	Ponnangath discloses that the base station is further configured to output on a display an amount of battery life remaining for the first mobile telephone (any one of a plurality of cellular phones may connect with the first device, according to column 3 lines 19-24, whereby a mobile phone that is connected to the first device transmits an indication of its battery power level to said first device, and a pop-up text window in a GUI of said first device indicates the remaining battery level, according to column 3 line 51 to column 4 line 23).	
	At the time that the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Gnuschke as modified by Pounds with Ponnangath such that the base station is further configured to output on a display an amount of battery life remaining for the first mobile telephone.
	One of ordinary skill in the art would have been motivated to make this modification in order to notify the user of a computer that a mobile phone in communication with said computer needs to be recharged (Ponnangath: column 4 lines 4-12).

14.	Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gnuschke in view of Pounds as applied to claim 1 above, further in view of Weinzweig et al., U.S. Patent Application Publication 2005/0101261 (hereinafter Weinzweig).
	Regarding claim 6, the combination of Gnuschke and Pounds discloses all the limitations of claim 1.
	Neither Gnuschke nor Pounds expressly discloses that the base station is configured to pass an outgoing call to the first mobile telephone.
	Weinzweig discloses that the base station is configured to pass an outgoing call to the first mobile telephone (an interconnect device [“base station”] places an outgoing call via a cellular telephone, according to [0011], [0039], Fig. 1).
	At the time that the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Gnuschke as modified by Pounds with Weinzweig such that the base station is configured to pass an outgoing call to the first mobile telephone.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide convenience and flexibility to a user (Weinzweig:  [0002]-[0005]).
	Regarding claim 7, the combination of Gnuschke and Pounds discloses all the limitations of claim 1.
	Neither Gnuschke nor Pounds expressly discloses that the base station is configured to pass an outgoing call to the first mobile telephone in response to recognizing the wireless connection to the first mobile telephone via Bluetooth.
	Weinzweig discloses that the base station is configured to pass an outgoing call to the first mobile telephone in response to recognizing the wireless connection to the first mobile telephone via Bluetooth (an interconnect device places an outgoing call via a cellular telephone, according to [0011], [0039], Fig. 1, whereby the interconnect device connects to the cellular telephone via Bluetooth such that outgoing calls are sent from said interconnect device to said cellular telephone, according to Abstract, [0031]).
	At the time that the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Gnuschke as modified by Pounds with Weinzweig such that the base station is configured to pass an outgoing call to the first mobile telephone in response to recognizing the wireless connection to the first mobile telephone via Bluetooth.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide convenience and flexibility to a user (Weinzweig:  [0002]-[0005]).
	Regarding claim 8, the combination of Gnuschke and Pounds discloses all the limitations of claim 1.
	Neither Gnuschke nor Pounds expressly discloses that at least one handset is linked to the base station via a hardwired link.
	Weinzweig discloses that at least one handset is linked to the base station via a hardwired link (a wired connection exists between a handset and the interconnect device, according to [0021], Fig. 1 [elements 10, 16, 21, and 32]). 
	At the time that the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Gnuschke as modified by Pounds with Weinzweig such that at least one handset is linked to the base station via a hardwired link.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide convenience and flexibility to a user (Weinzweig:  [0002]-[0005]).

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645